DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.

Response to Amendment
Amendments submitted 09-12-2022 are being considered by the examiner.
The amendment filed 09-12-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “transmitting, by the first intermediate storage device, the relevant event to the vehicle, wherein the vehicle is within the range of the first intermediate storage device, at a current time that is within the time window of the relevant event” of at least claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

At least claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “transmitting, by the first intermediate storage device, the relevant event to the vehicle, wherein the vehicle is within the range of the first intermediate storage device, at a current time that is within the time window of the relevant event” of at least claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20200363799 A1) in view of Volovs (US 20200023797 A1).

REGARDING CLAIM 1, Yokoyama discloses, acquiring event information by a device having a sensor (Yokoyama: [0017] How an autonomous vehicle moves is typically dictated by events detected by on-board sensors, models of the surrounding environment, and processors used to evaluate an event.); identifying a relevant event in the event information (Yokoyama: [0041] An overall event is validated based on the weighted event determinations of the vehicle 110 and the external sources. This is illustrated at step 250. As the event determinations are received by the external response collector 140, they are weighed by their reliability percentage stored within the reliability list 150. Once all event determinations are weighed, including the internal event determination, an overall event is validated so that it can be used as a basis for further analysis. For example, if an animal is detected by the sensors 120, the logic processor 130 and the external sources can evaluate the data and make individual determinations as to what kind of animal was detected. If the highest reliability calculation determines that the animal is a cat, then that determination can be used in determining a drive plan if necessary; [FIG. 2(250)] classifying the event information as relevant to a vehicle can be observed.), and indicates that an operation of a vehicle requires modification (Yokoyama: [ABS] The method includes requesting and receiving external drive plan, from the external source within a second surrounding area, based on the validated event. The method also includes generating an internal drive plan, validating a validated drive plan based on the internal and external drive plans, and implementing the validated drive plan; [0041] … If the highest reliability calculation determines that the animal is a cat, then that determination can be used in determining a drive plan if necessary; [0051] A determination is made as to whether or not the functions the vehicle 110 is requesting are available. This is illustrated at step 340. The vehicle 110 may request functions pertaining to the various needs of the vehicle 110 regarding a particular route or trajectory. For example, the vehicle 110 may request event determination functions regarding a moving object or it can request a drive plan determination based on an event. If the requested function is not available, the process 300 can proceed by updating the eligible sources list 155. However, if the function is available, the process 300 can proceed to step 350.); transmitting the relevant event to a first intermediate storage device, wherein the device is within a range of the first intermediate storage device (Yokoyama: [0023] The sensor 120 is a component of the vehicle 110 configured to detect events. The sensor 120 can include various types of sensors capable of detecting events. For example, light detection and ranging sensors (LIDAR), cameras, radars, inertial measurement unit (IMU) sensors, global positioning system (GPS) sensors, and various other sensors capable of being used within an autonomous vehicle. The sensor 120 is also configured to store sensor data in a sensor data storage 125 upon detection of events requiring a response by the system 100. During operation, a sensor 120 may detect an object or anomaly deemed necessary of a response. That data can be stored for subsequent analysis by other components within the system 100; [0028] The event data storage 145 is a component of the event validation system 100 configured to store event data and event determinations; [0037] ...Utilizing the eligible sources list, the external response collector can transmit relevant data (e.g., sensor data, event data) to external sources on the list for evaluation.); and, updating the vehicle based on the relevant event (Yokoyama: [0041] … If the highest reliability calculation determines that the animal is a cat, then that determination can be used in determining a drive plan if necessary).
Yokoyama does not explicitly disclose, wherein the relevant event includes a time window, transmitting, by the first intermediate storage device, the relevant event to the vehicle, wherein the vehicle is within the range of the first intermediate storage device, at a current time that is within the time window of the relevant event.
However, in the same field of endeavor, Volovs discloses, “[0038] For example, the information may be used to dispatch help if needed. In some cases, the information may be stored and combined with other vehicles' data to build a complete story of time-stamped, specific events surrounding the incident; [0062] Examples of information that may be stored include, but are not limited to, snapshots or images of the incidents or accidents, videos of the incidents or accidents, incident location information, incident time information, weather metrics, details and statistics of large animal activities, a list of providers, services, or agencies (for example, emergency services—911, roadside assistance, operator assistance, animal control, animal studies, research institutions, insurance companies, weather service, roadwork services, or other providers). [0063] An example vehicle accident scenario is illustrated in FIG. 3. In the depicted example, vehicles 10a and 10b are involved in a traffic incident, in particular, a vehicle accident. In this scenario, the system 12 of the vehicle 10 would record data through the vehicle's camera(s) 30 and proximity or environmental sensors 20 (along with timestamp and GPS location)...”, for the benefit of providing time relevant information and solutions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Yokoyama to include time relevance and time stamps taught by Volovs. One of ordinary skill in the art would have been motivated to make this modification in order to provide time relevant information and solutions.

REGARDING CLAIM 2, Yokoyama in view of Volovs remains as applied above to claim 1, and further, Yokoyama also discloses, modifying the operation of the vehicle based on the relevant event (Yokoyama: [ABS] The method includes requesting and receiving external drive plan, from the external source within a second surrounding area, based on the validated event. The method also includes generating an internal drive plan, validating a validated drive plan based on the internal and external drive plans, and implementing the validated drive plan; [0041] … If the highest reliability calculation determines that the animal is a cat, then that determination can be used in determining a drive plan if necessary; [0051] A determination is made as to whether or not the functions the vehicle 110 is requesting are available. This is illustrated at step 340. The vehicle 110 may request functions pertaining to the various needs of the vehicle 110 regarding a particular route or trajectory. For example, the vehicle 110 may request event determination functions regarding a moving object or it can request a drive plan determination based on an event. If the requested function is not available, the process 300 can proceed by updating the eligible sources list 155. However, if the function is available, the process 300 can proceed to step 350).

REGARDING CLAIM 3, Yokoyama in view of Volovs remains as applied above to claim 1, and further, Yokoyama also discloses, the first intermediate storage device is installed on the vehicle (Yokoyama: [0023] The sensor 120 is a component of the vehicle 110 configured to detect events. The sensor 120 can include various types of sensors capable of detecting events. For example, light detection and ranging sensors (LIDAR), cameras, radars, inertial measurement unit (IMU) sensors, global positioning system (GPS) sensors, and various other sensors capable of being used within an autonomous vehicle. The sensor 120 is also configured to store sensor data in a sensor data storage 125 upon detection of events requiring a response by the system 100. During operation, a sensor 120 may detect an object or anomaly deemed necessary of a response. That data can be stored for subsequent analysis by other components within the system 100; [0028] The event data storage 145 is a component of the event validation system 100 configured to store event data and event determinations; FIG. 1(125)(145)]).

REGARDING CLAIM 4, Yokoyama in view of Volovs remains as applied above to claim 1, and further, Volovs also discloses, the first intermediate storage device is installed on one or more of a group consisting of: a streetlight, a traffic light, a toll booth, a bridge, a guard rail, and a mileage marker (Volovs: [0063] Additionally, remote vehicles, mobile devices, or stationary devices 10' or road infrastructure 66 may record image or video clips of the accident along with timestamp and GPS information…; [0067] The host vehicle 10 may transmit the data through wireless, Bluetooth, DSRC, or other communications to remote vehicles, mobile devices, or stationary devices 10' in the local area or to a local access point 68. The local access point 68 may be a transceiver in a wireless local area network (WLAN) or a wireless access point (WAP). For example, the local access point 68 may be a road side unit, a fog node, an edge, a cell tower, a wireless access (Wi-Fi access point), etc. … or other access points. For example, the local access point 68 may be used for temporary storage or cache of the incident information. The local access point 68 may also be used for long term (for example 6 months) storage of local statistics (for example, weather and large animal activity); [0100] At 352, the package is stored within the vehicle and sent to and stored within the fog node or local access point 68. The fog node or local access point may provide temporary storage or caching (until the data is sent to the cloud 60), or the fog node or local access point may provide long term (for example, months) storage of the local statistics (weather, large animal activity). The incident information data may be stored in the cloud 60 (for example, forever or until decided as not needed by a data retention policy). In addition to storage, the cloud 60, fog node, or local access point 68 may calculate trends and statistics from the stored data. [0101] The incident information data may be stored within the memory 62 of the vehicle 10. The memory 62 may provide temporary storage or caching until the data can be sent to the fog node, local access point 68, or cloud 60. Additionally, the memory 62 may provide temporary storage until the data is requested by police or other services.).

REGARDING CLAIM 5, Yokoyama in view of Volovs remains as applied above to claim 1, and further, Yokoyama also discloses, the event information is acquired by the vehicle or an intermediate storage device disposed at a fixed location (Yokoyama: [0017] How an autonomous vehicle moves is typically dictated by events detected by on-board sensors, models of the surrounding environment, and processors used to evaluate an event.).

REGARDING CLAIM 6, Yokoyama in view of Volovs remains as applied above to claim 1, and further, Volovs also discloses, the transmitting, by the first intermediate storage device, the relevant event further comprises transmitting, by the first intermediate storage device, the relevant event to a second intermediate storage device (Volovs: [0038] For example, the information may be used to dispatch help if needed. In some cases, the information may be stored and combined with other vehicles' data to build a complete story of time-stamped, specific events surrounding the incident; [0062] Examples of information that may be stored include, but are not limited to, snapshots or images of the incidents or accidents, videos of the incidents or accidents, incident location information, incident time information, weather metrics, details and statistics of large animal activities, a list of providers, services, or agencies (for example, emergency services—911, roadside assistance, operator assistance, animal control, animal studies, research institutions, insurance companies, weather service, roadwork services, or other providers). [0063] An example vehicle accident scenario is illustrated in FIG. 3. In the depicted example, vehicles 10a and 10b are involved in a traffic incident, in particular, a vehicle accident. In this scenario, the system 12 of the vehicle 10 would record data through the vehicle's camera(s) 30 and proximity or environmental sensors 20 (along with timestamp and GPS location)...).

REGARDING CLAIMS 9 AND 15, limitations and motivations addressed, see claim 1 (same/similar in scope/spirit) above (supra). For firmware/hardware/software see Yokoyama at least ¶[0004-0005].

REGARDING CLAIMS 10 AND 16, limitations and motivations addressed, see claim 2 (same/similar in scope/spirit) above (supra).

REGARDING CLAIMS 11 AND 17, limitations and motivations addressed, see claim 3 (same/similar in scope/spirit) above (supra).

REGARDING CLAIMS 12 AND 18, limitations and motivations addressed, see claim 4 (same/similar in scope/spirit) above (supra).

REGARDING CLAIMS 13 AND 19, limitations and motivations addressed, see claim 5 (same/similar in scope/spirit) above (supra).

REGARDING CLAIMS 14 AND 20, limitations and motivations addressed, see claim 6 (same/similar in scope/spirit) above (supra).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20200363799 A1) in view of Volovs (US 20200023797 A1) as applied to claim 1 above, and further in view of Zhu (US 20140307247 A1).

REGARDING CLAIM 7, Yokoyama in view of Volovs remains as applied above to claim 1, and further, Yokoyama in view of Volovs also discloses, the transmitting the relevant event to the first intermediate storage device by within the range of the first intermediate storage device, or the transmitting, by the first intermediate storage device, the relevant event to the vehicle (Volovs (supra)). Yokoyama in view of Volovs do explicitly disclose vehicle “uses modulated light intensity”, which is a communication design choice, and in the absence of an unanticipated result, resulting in an improvement to the instant technology field.
However, in the same field of endeavor, Zhu discloses, “[0049] ...for example, using an infrared link, short-range wireless link, etc.”, for the benefit of a very high data rate of 1 Gigabit per second and can easily be used for data and voice transmissions and eliminating information diffusion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by modified Yokoyama to include modulated light communication taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to incorporate a very high data rate of 1 Gigabit per second and can easily be used for data and voice transmissions and eliminating information diffusion.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20200363799 A1) in view of Volovs (US 20200023797 A1) as applied to claim 1 above, and further in view of Patne (US 20220122090 A1).

REGARDING CLAIM 8, Yokoyama in view of Volovs remains as applied above to claim 1, and further, Yokoyama in view of Volovs does not explicitly disclose, “the transmitting the relevant event uses distributed ledger technology”, which is a decentralized database design choice, and in the absence of an unanticipated result, resulting in an improvement to the instant technology field.
However, in the same field of endeavor, Patne discloses, “[0031] Within the communication infrastructure, a decentralized database is a distributed storage system, which includes multiple nodes that communicate with each other. A blockchain is an example of a decentralized database, which includes an append-only immutable data structure (i.e. a distributed ledger) capable of maintaining records between untrusted parties”, for the benefit of creating a sequenced, tamper-resistant record of all state transitions of a blockchain.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Yokoyama to include a distributed ledger taught by Patne. One of ordinary skill in the art would have been motivated to make this modification in order to create a sequenced, tamper-resistant record of all state transitions of a blockchain.

Response to Arguments
Applicant’s arguments with respect to the claim objection to claims 4, 12, and 18 due to minor informalities have been fully considered and are persuasive.  The claim objection to claims 4, 12, and 18 due to minor informalities has been withdrawn. 

Applicant’s arguments with respect to the 112(b) rejections in the most recent OA of record (06-14-2022) of claims 1-2, 6, 9-10, 14-16, and 20 have been fully considered and are persuasive.  The 112(b) rejections in the most recent OA of record (06-14-2022) of claims 1-2, 6, 9-10, 14-16, and 20 has been withdrawn.

Applicant’s arguments with respect to the rejection of independent claim 1 (9 and 15 parallel in scope and spirit) under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same combined references applied in the prior rejection of record for or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663